NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARMANDO ABREU ACEVES, AKA                       No.    18-15392
Armando Abreu,
                                                D.C. No. 1:16-cv-00715-DAD-
                Plaintiff-Appellant,            BAM

 v.
                                                MEMORANDUM*
G. JAIME, Associate Warden at Kern
Valley State Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      California state prisoner Armando Abreu Aceves, aka Armando Abreu,

appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983

action alleging retaliation and deliberate indifference to his safety. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Watison v. Carter, 668
F.3d 1108, 1112 (9th Cir. 2012) (dismissal for failure to state a claim under 28

U.S.C. § 1915(e)(2)(B)(ii)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal for failure to state a claim under 28 U.S.C. § 1915A). We affirm.

       The district court properly dismissed Abreu’s Eighth Amendment deliberate

indifference claim because Abreu failed to allege facts sufficient to show that

defendants acted with deliberate indifference to a substantial risk of serious harm

to his safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison official

is deliberately indifferent only if he “knows of and disregards an excessive risk to

inmate . . . safety”).

       The district court properly dismissed Abreu’s First Amendment retaliation

claim because Abreu failed to allege facts sufficient to show a causal connection

between his protected conduct and the adverse action. See Watison, 668 F.3d at

1114 (elements of First Amendment retaliation claim in prison context).

       AFFIRMED.




                                          2                                    18-15392